DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20080028235 A1 to Smith et al., hereinafter Smith, and further in view of United States Patent Application Publication No. US 20190258251 A1 to Ditty et al., hereinafter Ditty.
Regarding claim 1, Smith teaches the method comprising: 
authenticating, by one or more processors, a first stage boot loader (Figures 5, 6 and 12, paragraph 59, “an encrypted secure boot authenticator (SBA)”, paragraphs 127, 128, and 132, “ECPV verification would therefore check the redundancy of the boot loader 414 when verifying at run time and implicitly verify at boot up as before”, and paragraphs 128, 129, and 133); 
authenticating, by the one or more processors, a second stage boot loader in response to authentication of the first stage boot loader (paragraphs 82 and 103, “The FPS 94 then generates the EK, calculates an ECPVS signature of EK, using the hash of the secure boot credentials (SBCH) as validation, and returns it to the FPC 96 as a response datagram”, paragraphs 115, 127, 129, and 132, “implicitly verify at boot up as before”); 
and executing, by the one or more processors, the second stage boot loader in response to authentication of the second stage boot loader (paragraphs 82, 103, 115, 127, 129, and 132), 
wherein executing the second stage boot loader comprises: 
loading, by the one or more processors, an operating system, a first set of machine-readable instructions, and first configuration information associated with the first set of machine-readable instructions onto a non-transitory computer-readable medium, wherein the first set of machine-readable instructions and the first configuration information are associated with one or more priority partitions (paragraphs 56 and 60, “contains the OS and system files 28a, the applications 32a and a region 31 containing a logon agent (LA)”, and paragraph 114, “a boot loader 414, which sets up an operating system 416, which in turn loads and executes an application 418”); 
authenticating, by the one or more processors, the operating system and the first set of machine-readable instructions (Figure 12, paragraph 86, “when the OS 28 boots, it will enter its own authentication sequence at steps 200 and 202”, and paragraph 134, “authenticating the OS 416 and application 418”); 
and executing, by the one or more processors, the first set of machine-readable instructions in response to authentication of the operating system and the first set of machine-readable instructions (paragraphs 86 and 114).
Smith teaches the claimed invention, as cited above.  However, Smith is not relied upon to teach the claim limitation with respect to “A method for initiating an engine control system of an aircraft”. Ditty is relied upon for said claim limitation, as cited below.
Further regarding claim 1, Ditty teaches a method for initiating an engine control system of an aircraft (paragraph 2, “The technology provides for a faster, more reliable, safer, energy-efficient and space-efficient System-on-a-Chip, which may be integrated into a flexible, expandable platform that enables a wide-range of autonomous vehicles, including cars, taxis, trucks, and buses, as well as watercraft and aircraft.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ditty with the teachings of Smith so as to provide “a hardware safety monitor structure that tells the safety MCU 5020 that something is going wrong, an error condition exists, and/or the system may not be operating safely.” (Ditty – paragraph 451).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Smith teaches the claimed invention, as cited above.  However, Smith is not relied upon to teach the claim limitations pertaining to “wherein authenticating the second stage boot loader in response to authentication of the first stage boot loader further comprises: determining, by the one or more processors, whether the engine control system is in a memory loader mode; and authenticating, by the one or more processors, a memory loader communicatively coupled to the one or more processors in response to determining that the engine control system is in the memory loader mode”.  Ditty is relied upon for said claim limitations, as cited below.
Regarding claim 2, Ditty teaches wherein authenticating the second stage boot loader in response to authentication of the first stage boot loader further comprises: 
determining, by the one or more processors, whether the engine control system is in a memory loader mode (paragraph 306, “engine control modules”, “engine throttle actuator, other engine control actuators”, and paragraph 380); 
and authenticating, by the one or more processors, a memory loader communicatively coupled to the one or more processors in response to determining that the engine control system is in the memory loader mode (paragraph 449, Table, “Authenticate & Load Boot Configuration Table (BCT)”, “Authenticate and execute Boot Loader Stage 1”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ditty with the teachings of Smith “to prevent conflicts, avoid unintended communication between guests, and prevent any guest from corrupting the state(s) of other guests” (Ditty – paragraph 380).
Regarding claim 3, Smith teaches wherein authenticating the second stage boot loader in response to authentication of the first stage boot loader further comprises authenticating, by the one or more processors, the memory loader in response to authentication of the second stage loader (paragraphs 56, 82, 103, 115, 127, 129, and 132).
Regarding claim 4, Smith teaches further comprising:
determining, by the one or more processors, that the first stage boot loader is not authenticated (paragraphs 140 and 163);
loading, by the one or more processors, a backup image of the first stage boot loader (paragraphs 56, and 59, “image key (IK)”, paragraphs 62, 63, 66, 69, 74, and 78);
authenticating, by the one or more processors, the backup image of the first stage boot loader (paragraphs 56, and 59, “image key (IK)”, paragraphs 62, 63, 66, 69, 74, 78, 82, 113, 115, 127, and 132); 
and authenticating, by the one or more processors, the second stage boot loader in response to authentication of the backup image of the first stage boot loader (paragraphs 56, and 59, “image key (IK)”, paragraphs 62, 63, 66, 69, 74, 78, 82, 113, 115, 127, and 132).
Regarding claim 5, Smith teaches further comprising:
executing, by the one or more processors, the first set of machine-readable instructions within a predetermined period of time (paragraphs 79, 87, and 91);
loading, by the one or more processors, a second set of machine-readable instructions and second configuration information associated with the second set of machine-readable instructions onto the non-transitory computer-readable medium in response to the predetermined period of time elapsing, wherein the second set of machine-readable instructions and the second configuration information are associated with one or more non-priority partitions (paragraphs 79, 87, and 91);
authenticating, by the one or more processors, the second set of machine-readable instructions (paragraphs 86, 114, and 115); 
and executing, by the one or more processors, the second set of machine-readable instructions in response to authentication of the second set of machine-readable instructions (paragraphs 86, 114, and 115).
Smith teaches the claimed invention, as cited above.  However, Smith is not relied upon to teach the claim limitations pertaining to “the one or more priority partitions are associated with application partitions that control an engine of the aircraft; and the one or more non-priority partitions are associated with the application partitions that do not control the engine of the aircraft”.  Ditty is relied upon for said claim limitations, as cited below.
Regarding claim 6, Ditty teaches wherein:
the one or more priority partitions are associated with application partitions that control an engine of the aircraft; and the one or more non-priority partitions are associated with the application partitions that do not control the engine of the aircraft (paragraphs 214, 356, and 357, “a security partition may be used to perform detection and mitigation of intrusion attacks”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ditty with the teachings of Smith so that “a security partition may be used to perform detection and mitigation of intrusion attacks” and “additional prevention and detection functions are provided to identify suspicious activity and behavior and take proactive and preventative measures to ensure security of the embedded system.  Deep packet inspection may also be used to scan packet contents for malicious payloads” (Ditty – paragraph 357). 
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Regarding claim 7, Smith teaches further comprising cryptographically verifying, by the one or more processors, information associated with the one or more priority partitions (paragraphs 13-16, 19, 62, and 84), 
wherein the information is stored on a database communicatively coupled to the one or more processors (paragraphs 71 and 102).
Regarding claim 8, Smith teaches wherein authentication of the first stage boot loader further comprises:
generating or receiving, by the one or more processors, a public key (paragraphs 59, 72, 83, 84, 96, 113, 133, 137, and 144);
determining, by the one or more processors, that a private key of the first stage boot loader corresponds to the public key (paragraphs 72, 76, 77, 94, 125, and 144); 
and authenticating, by the one or more processors, the first stage boot loader (Figures 5, 6 and 12, paragraph 59, “an encrypted secure boot authenticator (SBA)”, paragraphs 127, 128, and 132, “ECPV verification would therefore check the redundancy of the boot loader 414 when verifying at run time and implicitly verify at boot up as before”, and paragraphs 128, 129, and 133).
Regarding claim 9, Smith teaches wherein authentication of the first stage boot loader further comprises:
generating or receiving, by the one or more processors, a public key (paragraphs 59, 72, 83, 84, 96, 113, 133, 137, and 144);
encrypting, by the one or more processors, the first stage boot loader with the public key (paragraphs 59, 127 and 128); 
and authenticating, by the one or more processors, the first stage boot loader in response to the public key corresponding to an entry in a key database (paragraphs 71, 82, 102 and 103, “The FPS 94 then generates the EK, calculates an ECPVS signature of EK, using the hash of the secure boot credentials (SBCH) as validation, and returns it to the FPC 96 as a response datagram”, paragraphs 115, 127, 129, and 132, “implicitly verify at boot up as before”).
Regarding claim 10, Smith teaches wherein authentication of the second stage boot loader further comprises:
generating or receiving, by the one or more processors, a public key (paragraphs 59, 72, 83, 84, 96, 113, 133, 137, and 144);
determining, by the one or more processors, that a private key of the second stage boot loader corresponds to the public key (paragraphs 71 and 102); 
and authenticating, by the one or more processors, the second stage boot loader (paragraphs 82 and 103, “The FPS 94 then generates the EK, calculates an ECPVS signature of EK, using the hash of the secure boot credentials (SBCH) as validation, and returns it to the FPC 96 as a response datagram”, paragraphs 115, 127, 129, and 132, “implicitly verify at boot up as before”).
Regarding claim 11, Smith teaches wherein authentication of the second stage boot loader further comprises:
generating or receiving, by the one or more processors, a public key (paragraphs 59, 72, 83, 84, 96, 113, 133, 137, and 144);
encrypting, by the one or more processors, the second stage boot loader with the public key (paragraphs 59, 127 and 128); 
and authenticating, by the one or more processors, the second stage boot loader in response to the public key corresponding to an entry in a key database (paragraphs 71, 82, 102 and 103, “The FPS 94 then generates the EK, calculates an ECPVS signature of EK, using the hash of the secure boot credentials (SBCH) as validation, and returns it to the FPC 96 as a response datagram”, paragraphs 115, 127, 129, and 132, “implicitly verify at boot up as before”).
Regarding claim 12, Smith teaches further comprising authenticating, by the one or more processors, a third stage boot loader in response to authentication of the second stage boot loader (paragraphs 71, 82, 102 and 103, “The FPS 94 then generates the EK, calculates an ECPVS signature of EK, using the hash of the secure boot credentials (SBCH) as validation, and returns it to the FPC 96 as a response datagram”, paragraphs 115, 127, 129, and 132, “implicitly verify at boot up as before”).
Regarding claim 13, Smith teaches further comprising:
determining, by the one or more processors, that the second stage boot loader is not authenticated (paragraphs 140 and 163); 
and generating or receiving, by the one or more processors, an output indicating that the second stage boot loader is not authenticated (paragraphs 140 and 163).
Regarding claim 14, Smith discloses the device comprising:
one or more processors (paragraph 6); 
and one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine-readable instructions that, when executed, cause the one or more processors to perform at least the following:
authenticate a first stage boot loader (Figures 5, 6 and 12, paragraph 59, “an encrypted secure boot authenticator (SBA)”, paragraphs 127, 128, and 132, “ECPV verification would therefore check the redundancy of the boot loader 414 when verifying at run time and implicitly verify at boot up as before”, and paragraphs 128, 129, and 133); 
authenticate a second stage boot loader in response to authentication of the first stage boot loader (paragraphs 82 and 103, “The FPS 94 then generates the EK, calculates an ECPVS signature of EK, using the hash of the secure boot credentials (SBCH) as validation, and returns it to the FPC 96 as a response datagram”, paragraphs 115, 127, 129, and 132, “implicitly verify at boot up as before”); 
and execute the second stage boot loader in response to authentication of the second stage boot loader (paragraphs 82, 103, 115, 127, 129, and 132), 
wherein executing the second stage boot loader comprises: 
load an operating system, a first set of machine-readable instructions, and first configuration information associated with the first set of machine-readable instructions onto a non-transitory computer-readable medium, wherein the first set of machine-readable instructions and the first configuration information are associated with one or more priority partitions (paragraphs 56 and 60, “contains the OS and system files 28a, the applications 32a and a region 31 containing a logon agent (LA)”, and paragraph 114, “a boot loader 414, which sets up an operating system 416, which in turn loads and executes an application 418”); 
authenticate the operating system and the first set of machine-readable instructions (Figure 12, paragraph 86, “when the OS 28 boots, it will enter its own authentication sequence at steps 200 and 202”, and paragraph 134, “authenticating the OS 416 and application 418”); 
and execute the first set of machine-readable instructions in response to authentication of the operating system and the first set of machine-readable instructions (paragraphs 86 and 114).
Smith discloses the claimed invention, as cited above.  However, Smith is not relied upon to disclose the claim limitation pertaining to “A device for initiating an engine control system of an aircraft”.  Ditty is relied upon for said claim limitation.
Further regarding claim 14, Ditty discloses a device for initiating an engine control system of an aircraft (paragraph 2, “The technology provides for a faster, more reliable, safer, energy-efficient and space-efficient System-on-a-Chip, which may be integrated into a flexible, expandable platform that enables a wide-range of autonomous vehicles, including cars, taxis, trucks, and buses, as well as watercraft and aircraft.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ditty with the teachings of Smith so as to provide “a hardware safety monitor structure that tells the safety MCU 5020 that something is going wrong, an error condition exists, and/or the system may not be operating safely.” (Ditty – paragraph 451).
Smith discloses the claimed invention, as cited above.  However, Smith is not relied upon to disclose the claim limitations pertaining to “wherein authenticating the second stage boot loader in response to authentication of the first stage boot loader causes the one or more processors to perform at least the following: determine whether the engine control system is in a memory loader mode; and authenticate a memory loader communicatively coupled to the one or more processors in response to determining that the engine control system is in the memory loader mode”.  Ditty is relied upon for said claim limitations, as cited below.
Regarding claim 15, Ditty discloses wherein authenticating the second stage boot loader in response to authentication of the first stage boot loader causes the one or more processors to perform at least the following: 
determine whether the engine control system is in a memory loader mode (paragraph 306, “engine control modules”, “engine throttle actuator, other engine control actuators”, and paragraph 380); 
and authenticate a memory loader communicatively coupled to the one or more processors in response to determining that the engine control system is in the memory loader mode (paragraph 449, Table, “Authenticate & Load Boot Configuration Table (BCT)”, “Authenticate and execute Boot Loader Stage 1”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ditty with the teachings of Smith “to prevent conflicts, avoid unintended communication between guests, and prevent any guest from corrupting the state(s) of other guests” (Ditty – paragraph 380).
Regarding claim 16, Smith discloses wherein authenticating the second stage boot loader in response to authentication of the first stage boot loader causes the one or more processors to authenticate the memory loader in response to authentication of the second stage boot loader (paragraphs 56, 82, 103, 115, 127, 129, and 132).
Regarding claim 17, Smith discloses further comprising machine-readable instructions that, when executed, cause the one or more processors to perform at least the following: 
determine that the first stage boot loader is not authenticated (paragraphs 140 and 163);
load a backup image of the first stage boot loader (paragraphs 56, and 59, “image key (IK)”, paragraphs 62, 63, 66, 69, 74, and 78);
authenticate the backup image of the first stage boot loader (paragraphs 56, and 59, “image key (IK)”, paragraphs 62, 63, 66, 69, 74, 78, 82, 113, 115, 127, and 132); 
and authenticate the second stage boot loader in response to authentication of the backup image of the first stage boot loader (paragraphs 56, and 59, “image key (IK)”, paragraphs 62, 63, 66, 69, 74, 78, 82, 113, 115, 127, and 132).
Regarding claim 18, Smith discloses further comprising machine-readable instructions that, when executed, cause the one or more processors to perform at least the following:
execute the first set of machine-readable instructions within a predetermined period of time (paragraphs 79, 87, and 91);
load a second set of machine-readable instructions and second configuration information associated with the second set of machine-readable instructions onto the non-transitory computer-readable medium in response to the predetermined period of time elapsing, wherein the second set of machine-readable instructions and the second configuration information are associated with one or more non-priority partitions (paragraphs 79, 87, and 91);
authenticate the second set of machine-readable instructions (paragraphs 86, 114, and 115); 
and execute the second set of machine-readable instructions in response to authentication of the second set of machine-readable instructions (paragraphs 86, 114, and 115).
Smith discloses the claimed invention, as cited above.  However, Smith is not relied upon for the claim limitations pertaining to “the one or more priority partitions are associated with application partitions that control an engine of the aircraft; and the one or more non-priority partitions are associated with the application partitions that do not control the engine of the aircraft”.  Ditty is relied upon for said claim limitations, as cited below.
Regarding claim 19, Ditty discloses wherein:
the one or more priority partitions are associated with application partitions that control an engine of the aircraft; and the one or more non-priority partitions are associated with the application partitions that do not control the engine of the aircraft (paragraphs 214, 356, and 357, “a security partition may be used to perform detection and mitigation of intrusion attacks”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ditty with the teachings of Smith so that “a security partition may be used to perform detection and mitigation of intrusion attacks” and “additional prevention and detection functions are provided to identify suspicious activity and behavior and take proactive and preventative measures to ensure security of the embedded system.  Deep packet inspection may also be used to scan packet contents for malicious payloads” (Ditty – paragraph 357). 
Regarding claim 20, Smith discloses a system comprising:
one or more processors (paragraph 6); 
and one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine-readable instructions that, when executed, cause the one or more processors to perform at least the following: 
authenticate a first stage boot loader (Figures 5, 6 and 12, paragraph 59, “an encrypted secure boot authenticator (SBA)”, paragraphs 127, 128, and 132, “ECPV verification would therefore check the redundancy of the boot loader 414 when verifying at run time and implicitly verify at boot up as before”, and paragraphs 128, 129, and 133); 
authenticate a second stage boot loader in response to authentication of the first stage boot loader (paragraphs 82 and 103, “The FPS 94 then generates the EK, calculates an ECPVS signature of EK, using the hash of the secure boot credentials (SBCH) as validation, and returns it to the FPC 96 as a response datagram”, paragraphs 115, 127, 129, and 132, “implicitly verify at boot up as before”); 
and execute the second stage boot loader in response to authentication of the second stage boot loader (paragraphs 82, 103, 115, 127, 129, and 132), 
wherein executing the second stage boot loader comprises: 
load an operating system, a first set of machine-readable instructions, and first configuration information associated with the first set of machine-readable instructions onto a non-transitory computer-readable medium, wherein the first set of machine-readable instructions and the first configuration information are associated with one or more priority partitions (paragraphs 56 and 60, “contains the OS and system files 28a, the applications 32a and a region 31 containing a logon agent (LA)”, and paragraph 114, “a boot loader 414, which sets up an operating system 416, which in turn loads and executes an application 418”); 
authenticate the operating system and the first set of machine-readable instructions (Figure 12, paragraph 86, “when the OS 28 boots, it will enter its own authentication sequence at steps 200 and 202”, and paragraph 134, “authenticating the OS 416 and application 418”); 
and execute the first set of machine-readable instructions in response to authentication of the operating system and the first set of machine-readable instructions (paragraphs 86 and 114).
Smith discloses the claimed invention, as cited above.  However, Smith is not relied upon to disclose the claim limitation pertaining to “an aircraft system”.  Ditty is relied upon for said claim limitation, as cited below.
Further regarding claim 20, Ditty discloses an aircraft system (paragraph 2, “The technology provides for a faster, more reliable, safer, energy-efficient and space-efficient System-on-a-Chip, which may be integrated into a flexible, expandable platform that enables a wide-range of autonomous vehicles, including cars, taxis, trucks, and buses, as well as watercraft and aircraft.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ditty with the teachings of Smith so as to provide “a hardware safety monitor structure that tells the safety MCU 5020 that something is going wrong, an error condition exists, and/or the system may not be operating safely.” (Ditty – paragraph 451).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to authentication within a computer system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431